Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “enclosure distinct from the food storage housing” of claims 1 and 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-6, 11, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanigawa (JP H08196796 A), hereinafter Tanigawa.

Regarding claim 1, Tanigawa discloses a modular humidity control system comprising: 
a body (“dryer body 1” paragraph [0013]) attached with a food storage housing (“a drum 3” paragraph [0013]. “Food storage” is a recitation of the intended use of the claimed invention. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Tanigawa could be used to store food), the body defining at least in part a closed circuit air flow path for circulating air through the food storage housing (“a circulation path 13 having one end side communicating with the air outlet 3b of the drum 3 and the other end side communicating with the air flow inlet 7a” paragraph [0017]); and 
a humidity control element supported by the body and thermally coupled with the closed circuit air flow path, wherein the humidity control element comprises a heat pipe (“a heat pipe 20 is provided in contact with high-temperature and high-humidity air from the drum 3” paragraph [0008]), wherein the heat pipe defines a first portion and a second portion opposite the first portion, wherein the first portion of the heat pipe extends into the closed circuit air flow path and is configured to condense moisture from the moisture-laden air passing through the closed circuit air flow path (“the working fluid 21 evaporates quickly on the high temperature side of the heat pipe 20, the working fluid 21 condenses quickly on the low temperature side of the heat pipe 20, and the heat exchange efficiency between the high temperature and high humidity air and the low temperature air by the heat pipe 20 is increased, and thereby the high temperature and high humidity air is rapidly cooled, moisture is easily condensed, and dehumidification of the high temperature and high humidity air can be efficiently performed” paragraph [0024]), and wherein the second portion of the heat pipe extends at least partially into an enclosure distinct from the food storage housing, the second portion of the heat pipe exposed to an external environment of the food storage housing (“The cooling fan 30 is disposed above the cooling path 13 bof the circulation path 13 in the dryer main body 1 so as to be rotatable so as to face the low-temperature side of the heat pipe 20” paragraph [0022]).

    PNG
    media_image1.png
    569
    432
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    514
    411
    media_image2.png
    Greyscale

Regarding claim 4, Tanigawa discloses the modular humidity control system according to claim 1, wherein the first portion defines a first temperature, and the second portion defines a second temperature, wherein the second temperature is lower than the first temperature (“The cooling fan 30 is disposed above the cooling path 13 bof the circulation path 13 in the dryer main body 1 so as to be rotatable so as to face the low-temperature side of the heat pipe 20” paragraph [0022]).

Regarding claim 5, Tanigawa discloses the modular humidity control system according to claim 4, wherein the first portion is configured to contact the moisture-laden air such that the moisture is condensed as a fluid on a surface of the first portion (“After heat exchange, water droplets adhering to the fins 22 of the heat pipe 20 due to condensation of moisture contained in the high-temperature and high-humidity air flow along the inclination of the fins 22, fall into the receiving dish 25” paragraph [0025]).

Regarding claim 6, Tanigawa discloses the modular humidity control system according to Claim 1, further comprising a condensation collector configured to receive fluid condensed from the moisture-laden air by the first portion of the heat pipe (“After heat exchange, water droplets adhering to the fins 22 of the heat pipe 20 due to condensation of moisture contained in the high-temperature and high-humidity air flow along the inclination of the fins 22, fall into the receiving dish 25” paragraph [0025]).

Regarding claim 11, Tanigawa discloses a food transportation system comprising: 
a food storage housing defining an interior configured to house one or more food items (“dryer according to an embodiment of the present invention includes a box-shaped dryer body 1, a drum 3” paragraph [0013]. “configured to house one or more food items” is a recitation of the intended use of the claimed invention. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Tanigawa could be used to house food), the food storage housing defining at least in part a closed circuit air flow path for circulating air through the food storage housing (“a circulation path 13 having one end side communicating with the air outlet 3b of the drum 3 and the other end side communicating with the air flow inlet 7a” paragraph [0017]); and 
a humidity control element supported by the food storage housing and thermally coupled with the closed circuit air flow path, wherein the humidity control element comprises a heat pipe (“a heat pipe 20 is provided in contact with high-temperature and high-humidity air from the drum 3” paragraph [0008]), wherein the heat pipe defines a first portion and a second portion opposite the first portion wherein the first portion of the heat pipe extends into the closed circuit air flow path and is configured to condense moisture from the moisture-laden air passing through the closed circuit air flow path (“the working fluid 21 evaporates quickly on the high temperature side of the heat pipe 20, the working fluid 21 condenses quickly on the low temperature side of the heat pipe 20, and the heat exchange efficiency between the high temperature and high humidity air and the low temperature air by the heat pipe 20 is increased, and thereby the high temperature and high humidity air is rapidly cooled, moisture is easily condensed, and dehumidification of the high temperature and high humidity air can be efficiently performed” paragraph [0024]), and wherein the second portion of the heat pipe extends at least partially into an enclosure distinct from the interior of the food storage housing, the second portion of the heat pipe exposed to an external environment of the food storage housing (“The cooling fan 30 is disposed above the cooling path 13 bof the circulation path 13 in the dryer main body 1 so as to be rotatable so as to face the low-temperature side of the heat pipe 20” paragraph [0022]).

Regarding claim 14, Tanigawa discloses the food transportation system according to claim 11, wherein the first portion defines a first temperature, and the second portion defines a second temperature, wherein the second temperature is lower than the first temperature (“The cooling fan 30 is disposed above the cooling path 13 bof the circulation path 13 in the dryer main body 1 so as to be rotatable so as to face the low-temperature side of the heat pipe 20” paragraph [0022]).

Regarding claim 15, Tanigawa discloses the food transportation system according to claim 14, wherein the first portion is configured to contact the moisture-laden air such that the moisture is condensed as a fluid on a surface of the first portion (“After heat exchange, water droplets adhering to the fins 22 of the heat pipe 20 due to condensation of moisture contained in the high-temperature and high-humidity air flow along the inclination of the fins 22, fall into the receiving dish 25” paragraph [0025]).

Regarding claim 16, Tanigawa discloses the food transportation system according to Claim 11, further comprising a condensation collector supported by the food storage housing configured to receive fluid condensed from the moisture-laden air by the first portion of the heat pipe (“After heat exchange, water droplets adhering to the fins 22 of the heat pipe 20 due to condensation of moisture contained in the high-temperature and high-humidity air flow along the inclination of the fins 22, fall into the receiving dish 25” paragraph [0025]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 8-11, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sinemus (US 5676051 A), hereinafter Sinemus, in view of Tanigawa.

Regarding claim 1, Sinemus discloses a modular humidity control system comprising: 
a body (42) attached with a food storage housing (10), the body defining at least in part a closed circuit air flow path for circulating air through the food storage housing (“The suction and the discharge opening 46,48 are connected with each other by an air channel 50 formed in the base 42” column 5, line 64 and “by-pass 56 branches directly behind the suction opening 46 off the air channel 50 and runs before the heater 54 back into the air channel 50” column 6, line 11); and 
a humidity control element supported by the body and thermally coupled with the closed circuit air flow path, wherein at least a portion of the humidity control element extends into the closed circuit air flow path and is configured to remove moisture from the moisture-laden air passing through the closed circuit air flow path (“bag 64 filled with a hygroscopic substance such as silica gel (blue gel) is lying in the dehumidification chamber 58” column 6, line 15).

    PNG
    media_image3.png
    484
    599
    media_image3.png
    Greyscale

Sinemus does not disclose wherein the humidity control element comprises a heat pipe, wherein the heat pipe defines a first portion and a second portion opposite the first portion, wherein the first portion of the heat pipe extends into the closed circuit air flow path and is configured to condense moisture from the moisture-laden air passing through the closed circuit air flow path, and wherein the second portion of the heat pipe extends at least partially into an enclosure distinct from the food storage housing, the second portion of the heat pipe exposed to an external environment of the food storage housing.

However, Tanigawa teaches wherein the humidity control element comprises a heat pipe (“a heat pipe 20 is provided in contact with high-temperature and high-humidity air from the drum 3” paragraph [0008]), wherein the heat pipe defines a first portion and a second portion opposite the first portion, wherein the first portion of the heat pipe extends into the closed circuit air flow path and is configured to condense moisture from the moisture-laden air passing through the closed circuit air flow path (“the working fluid 21 evaporates quickly on the high temperature side of the heat pipe 20, the working fluid 21 condenses quickly on the low temperature side of the heat pipe 20, and the heat exchange efficiency between the high temperature and high humidity air and the low temperature air by the heat pipe 20 is increased, and thereby the high temperature and high humidity air is rapidly cooled, moisture is easily condensed, and dehumidification of the high temperature and high humidity air can be efficiently performed” paragraph [0024]), and wherein the second portion of the heat pipe extends at least partially into an enclosure distinct from the food storage housing, the second portion of the heat pipe exposed to an external environment of the food storage housing (“The cooling fan 30 is disposed above the cooling path 13 bof the circulation path 13 in the dryer main body 1 so as to be rotatable so as to face the low-temperature side of the heat pipe 20” paragraph [0022]).

In view of Tanigawa’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the humidity control element comprises a heat pipe, wherein the heat pipe defines a first portion and a second portion opposite the first portion, wherein the first portion of the heat pipe extends into the closed circuit air flow path and is configured to condense moisture from the moisture-laden air passing through the closed circuit air flow path, and wherein the second portion of the heat pipe extends at least partially into an enclosure distinct from the food storage housing, the second portion of the heat pipe exposed to an external environment of the food storage housing as is taught in Tanigawa, in the system disclosed by Sinemus.
One would have been motivated to include wherein the humidity control element comprises a heat pipe, wherein the heat pipe defines a first portion and a second portion opposite the first portion, wherein the first portion of the heat pipe extends into the closed circuit air flow path and is configured to condense moisture from the moisture-laden air passing through the closed circuit air flow path, and wherein the second portion of the heat pipe extends at least partially into an enclosure distinct from the food storage housing, the second portion of the heat pipe exposed to an external environment of the food storage housing because Tanigawa states “In this way, the high-temperature and high-humidity air and the low-temperature air from the inside of the drum 3 are subjected to heat exchange by the metal heat pipe 20 to perform dehumidification cooling of the high-temperature and high-humidity air, and thus the structure for improving dehumidification performance can be simplified, and miniaturization and cost reduction can be achieved, and the amount of power consumption is also reduced” (paragraph [0028]). Therefore, including the teachings of Tanigawa will simplify and improve dehumidification performance and reduce cost. 

Regarding claim 6, Sinemus, as modified by Tanigawa, discloses the modular humidity control system according to Claim 1. 

Tanigawa further teaches a condensation collector configured to receive fluid condensed from the moisture-laden air by the first portion of the heat pipe (“After heat exchange, water droplets adhering to the fins 22 of the heat pipe 20 due to condensation of moisture contained in the high-temperature and high-humidity air flow along the inclination of the fins 22, fall into the receiving dish 25” paragraph [0025]).

In view of Tanigawa’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a condensation collector configured to receive fluid condensed from the moisture-laden air by the first portion of the heat pipe as is taught in Tanigawa, in the system disclosed by Sinemus.
One would have been motivated to include a condensation collector configured to receive fluid condensed from the moisture-laden air by the first portion of the heat pipe because Tanigawa states “since the water droplets dropped from the fins 22 are discharged to the outside of the machine via the receiving tray 25 and the drain hose 26, the water droplets do not adhere to and stay in the circulation path 13, and it is possible to prevent a decrease in heat exchange efficiency in the circulation path 13” (paragraph [0030]). Therefore, including the teachings of Tanigawa will prevent a decrease in heat exchange efficiency.

Regarding claim 8, Sinemus, as modified by Tanigawa, discloses the modular humidity control system according to Claim 1, wherein the body is further configured for removable attachment to an external surface of the food storage housing (“The housing 10 is detachably held by (not shown) clamps or the like, on a base 42” column 5, line 59).

Regarding claims 9 and 10, Sinemus, as modified by Tanigawa, discloses the humidity control system according to claim 1, wherein the heat pipe defines:
a first portion that extends into the closed circuit air flow path (“the working fluid 21 evaporates quickly on the high temperature side of the heat pipe 20, the working fluid 21 condenses quickly on the low temperature side of the heat pipe 20, and the heat exchange efficiency between the high temperature and high humidity air and the low temperature air by the heat pipe 20 is increased, and thereby the high temperature and high humidity air is rapidly cooled, moisture is easily condensed, and dehumidification of the high temperature and high humidity air can be efficiently performed” paragraph [0024] of Tanigawa); and
a second portion opposite the first portion that extend at least partially into the enclosure distinct from the food storage housing, wherein the second portion is exposed to the external environment of the food storage housing (“The cooling fan 30 is disposed above the cooling path 13 bof the circulation path 13 in the dryer main body 1 so as to be rotatable so as to face the low-temperature side of the heat pipe 20” paragraph [0022] of Tanigawa). 

Sinemus, as modified by Tanigawa, does not disclose wherein the humidity control element comprises a plurality of heat pipes. However, the court has held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In this case, the potential difference between the claims and the prior are is the provision of more than one humidity control element. The addition of more than one heat pipe would have predictable results. The heat pipe of Tanigawa condenses moisture from the drying air. More heat pipes would condense more moisture.

Regarding claim 11, Sinemus discloses a food transportation system comprising: 
a food storage housing defining an interior configured to house one or more food items, the food storage housing defining at least in part a closed circuit air flow path for circulating air through the food storage housing (“The suction and the discharge opening 46,48 are connected with each other by an air channel 50 formed in the base 42” column 5, line 64 and “by-pass 56 branches directly behind the suction opening 46 off the air channel 50 and runs before the heater 54 back into the air channel 50” column 6, line 11); and 
a humidity control element supported by the food storage housing and thermally coupled with the closed circuit air flow path, wherein at least a portion of the humidity control element extends into the closed circuit air flow path and is configured to remove moisture from the moisture-laden air passing through the closed circuit air flow path (“bag 64 filled with a hygroscopic substance such as silica gel (blue gel) is lying in the dehumidification chamber 58” column 6, line 15).

However, Tanigawa teaches wherein the humidity control element comprises a heat pipe (“a heat pipe 20 is provided in contact with high-temperature and high-humidity air from the drum 3” paragraph [0008]), wherein the heat pipe defines a first portion and a second portion opposite the first portion, wherein the first portion of the heat pipe extends into the closed circuit air flow path and is configured to condense moisture from the moisture-laden air passing through the closed circuit air flow path (“the working fluid 21 evaporates quickly on the high temperature side of the heat pipe 20, the working fluid 21 condenses quickly on the low temperature side of the heat pipe 20, and the heat exchange efficiency between the high temperature and high humidity air and the low temperature air by the heat pipe 20 is increased, and thereby the high temperature and high humidity air is rapidly cooled, moisture is easily condensed, and dehumidification of the high temperature and high humidity air can be efficiently performed” paragraph [0024]), and wherein the second portion of the heat pipe extends at least partially into an enclosure distinct from the food storage housing, the second portion of the heat pipe exposed to an external environment of the food storage housing (“The cooling fan 30 is disposed above the cooling path 13 bof the circulation path 13 in the dryer main body 1 so as to be rotatable so as to face the low-temperature side of the heat pipe 20” paragraph [0022]).

In view of Tanigawa’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the humidity control element comprises a heat pipe, wherein the heat pipe defines a first portion and a second portion opposite the first portion, wherein the first portion of the heat pipe extends into the closed circuit air flow path and is configured to condense moisture from the moisture-laden air passing through the closed circuit air flow path, and wherein the second portion of the heat pipe extends at least partially into an enclosure distinct from the food storage housing, the second portion of the heat pipe exposed to an external environment of the food storage housing as is taught in Tanigawa, in the system disclosed by Sinemus.
One would have been motivated to include wherein the humidity control element comprises a heat pipe, wherein the heat pipe defines a first portion and a second portion opposite the first portion, wherein the first portion of the heat pipe extends into the closed circuit air flow path and is configured to condense moisture from the moisture-laden air passing through the closed circuit air flow path, and wherein the second portion of the heat pipe extends at least partially into an enclosure distinct from the food storage housing, the second portion of the heat pipe exposed to an external environment of the food storage housing because Tanigawa states “In this way, the high-temperature and high-humidity air and the low-temperature air from the inside of the drum 3 are subjected to heat exchange by the metal heat pipe 20 to perform dehumidification cooling of the high-temperature and high-humidity air, and thus the structure for improving dehumidification performance can be simplified, and miniaturization and cost reduction can be achieved, and the amount of power consumption is also reduced” (paragraph [0028]). Therefore, including the teachings of Tanigawa will simplify and improve dehumidification performance and reduce cost.

Regarding claim 16, Sinemus, as modified by Tanigawa, discloses the food transportation system according to Claim 11. 

Tanigawa further teaches a condensation collector configured to receive fluid condensed from the moisture-laden air by the first portion of the heat pipe (“After heat exchange, water droplets adhering to the fins 22 of the heat pipe 20 due to condensation of moisture contained in the high-temperature and high-humidity air flow along the inclination of the fins 22, fall into the receiving dish 25” paragraph [0025]).

In view of Tanigawa’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a condensation collector configured to receive fluid condensed from the moisture-laden air by the first portion of the heat pipe as is taught in Tanigawa, in the system disclosed by Sinemus.
One would have been motivated to include a condensation collector configured to receive fluid condensed from the moisture-laden air by the first portion of the heat pipe because Tanigawa states “since the water droplets dropped from the fins 22 are discharged to the outside of the machine via the receiving tray 25 and the drain hose 26, the water droplets do not adhere to and stay in the circulation path 13, and it is possible to prevent a decrease in heat exchange efficiency in the circulation path 13” (paragraph [0030]). Therefore, including the teachings of Tanigawa will prevent a decrease in heat exchange efficiency.

Regarding claim 18, Sinemus, as modified by Tanigawa, discloses the food transportation system according to Claim 11, wherein the humidity control element is removably attached to the food storage housing (“The housing 10 is detachably held by (not shown) clamps or the like, on a base 42” column 5, line 59).

Regarding claims 19 and 20, Sinemus, as modified by Tanigawa, discloses the humidity control system according to claim 11, wherein the heat pipe defines:
a first portion that extends into the closed circuit air flow path (“the working fluid 21 evaporates quickly on the high temperature side of the heat pipe 20, the working fluid 21 condenses quickly on the low temperature side of the heat pipe 20, and the heat exchange efficiency between the high temperature and high humidity air and the low temperature air by the heat pipe 20 is increased, and thereby the high temperature and high humidity air is rapidly cooled, moisture is easily condensed, and dehumidification of the high temperature and high humidity air can be efficiently performed” paragraph [0024] of Tanigawa); and
a second portion opposite the first portion that extend at least partially into the enclosure distinct from the food storage housing, wherein the second portion is exposed to the external environment of the food storage housing (“The cooling fan 30 is disposed above the cooling path 13 bof the circulation path 13 in the dryer main body 1 so as to be rotatable so as to face the low-temperature side of the heat pipe 20” paragraph [0022] of Tanigawa). 

Sinemus, as modified by Tanigawa, does not disclose wherein the humidity control element comprises a plurality of heat pipes. However, the court has held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In this case, the potential difference between the claims and the prior are is the provision of more than one humidity control element. The addition of more than one heat pipe would have predictable results. The heat pipe of Tanigawa condenses moisture from the drying air. More heat pipes would condense more moisture.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sinemus, in view of Tanigawa, and further in view of Meda (US 4471537 A), hereinafter Meda.

Regarding claim 7, Sinemus, as modified by Tanigawa, discloses the modular humidity control system according to Claim 6. 

Sinemus, as modified by Tanigawa, does not disclose wherein the condensation collector is removable from the body.

However, Meda teaches wherein the condensation collector is removable from the body (“periodically remove the drawer 52 to dump the water collected therein” column 4, line 23).

    PNG
    media_image4.png
    486
    479
    media_image4.png
    Greyscale

In view of Meda’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the condensation collector is removable from the body as is taught in Meda, in the system as presently modified.
One would have been motivated to include wherein the condensation collector is removable from the body because Meda states this feature is “to dump the water collected therein.” Therefore, including the feature of Meda will expedite the removal of collected condensation.

Regarding claim 17, Sinemus, as modified by Tanigawa, discloses the modular humidity control system according to Claim 16. 

Sinemus, as modified by Tanigawa, does not disclose wherein the condensation collector is removable from the body.

However, Meda teaches wherein the condensation collector is removable from the body (“periodically remove the drawer 52 to dump the water collected therein” column 4, line 23).

In view of Meda’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the condensation collector is removable from the body as is taught in Meda, in the system as presently modified.
One would have been motivated to include wherein the condensation collector is removable from the body because Meda states this feature is “to dump the water collected therein.” Therefore, including the feature of Meda will expedite the removal of collected condensation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Albayrak (US 20090049843 A1) “moisture condenses on a cold side 26 of the Peltier elements 20, which cold side 26 is formed from a heat transfer device 26 that is thermally coupled to the Peltier elements 20 and in particular is provided with fins” paragraph [0023]

    PNG
    media_image5.png
    680
    499
    media_image5.png
    Greyscale

Liang (US 5152077 A) 

    PNG
    media_image6.png
    618
    439
    media_image6.png
    Greyscale

Jahnel (DE 3134506 A1) “a mixture of water vapor and air, which is fed to at least one component 20, preferably at least one heat pipe” paragraph [0012] of the translation

    PNG
    media_image7.png
    405
    510
    media_image7.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOGAN P JONES/Examiner, Art Unit 3762                                                                                                                                                                                                        
/JORGE A PEREIRO/Primary Examiner, Art Unit 3799